DETAILED ACTION
   Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the Reply and terminal disclaimer filed March 8, 2021.
Claim 1 is amended.
Claims 5 and 9-20 are canceled.
Claims 1-4 and 6-8 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khandelwal (US Patent Publication 2007/0106608) in view of Moredock (US Patent Publication 2012/0215615).	

Claim 1:
As per claim 1, Khandelwal teaches the following:
a method of automatically awarding rebates to a purchaser of a product or service (Khandelwal see Fig. 2B and [0027], teaching a method of awarding rewards to affiliates [purchasers] who share links. Para. 27 describes that an affiliate who posts a link on their website gets a reward of a commission or payment for each click on the link. Payments can be based on a fixed amount, percentage or per click).
automatically determining a unique identifier of the purchaser (Khandelwal describes in para. [0022] that the affiliate or purchaser of a product can have an ID which identifies the affiliate or purchaser);
automatically generating a unique trackable link comprising at least an online address of the retailer and the unique identifier of the purchaser (Khandelwal [0022] affiliate link [unique trackable link] comprising both merchant web address [address of retailer] and affiliate ID [unique id of purchaser]; e.g. “…the affiliate link 24 can use URL parameters, e.g. www.gowlings.com?affiliate_id=HARSCH...”);
automatically sending, to a web browser of viewers selecting the unique trackable link, an HTTP redirection message directing the web browser to a promotional website location (See above description of Khandelwal, see at least Fig. 2b, [0019]-[0020] and [0027]-[0029] affiliate places link on affiliate’s website and click on link is tracked by various methods including e.g. redirecting to a tracking script at third party company, e.g. Affiliate Admin 14, which tracks clicks and ownership of a particular clicked link and administers payment to affiliate for clicks);
providing the link to the purchaser (Khandelwal describes in para. 22 that the affiliate or purchaser of a product can have the link provided to them);
receiving, at the computer system, click indications indicating selection of the unique trackable link on a social media page of the purchaser (Khandelwal, see at least Fig. 2b, [0019]-[0020] and [0027]-[0029] affiliate places link on affiliate’s website and click on link is tracked by various methods including e.g. redirecting to a tracking script at third party company, e.g. Affiliate Admin 14, which tracks clicks and ownership of a particular clicked link and administers payment to affiliate for clicks); and
automatically logging click indications associated with the unique trackable link (Khandelwal, see at least Fig. 2b, [0019]-[0020] and [0027]-[0029] clicks on links are tracked [logged]).

Khandelwal fails to explicitly teach the reward is a rebate as claimed. However, regarding this feature, and those as recited below, Khandelwal in view of Moredock teaches:
receiving, at a computer system comprising at least one computer processor, from a retailer offering a rebate promotion, a rebate percentage less than one hundred percent (Applicants rebate reads on Moredock’s partial refund. Moredock: Fig. 4 and para. 46 show a method of a purchaser sharing a link for a friend to buy a product and the purchaser gets a discount if 100 people buy the cell phone; Moredock discloses the purchaser can get a refund of up to $75 as a maximum; the Examiner considers the rebate of $75 of Moredock to be a rebate percentage of the $299.99 price in Moredock which is a maximum rebate 
receiving, at the computer system, a purchase indication that a purchaser has purchased a product that qualifies for the rebate promotion (Moredock: para. 46 does teach that advertiser and vendor both are "informed of the sale" [a purchase indication]).
automatically calculating, by the computer system, a maximum rebate for the purchase based on the rebate percentage and a purchase price for the product, the maximum rebate payable only to the purchaser of the product that has already purchased and paid the retailer for the product (Moredock: Fig. 4 and para. 46 Also, receiving a maximum refund [rebate] (e.g. Moredock’s $75) may include calculation thereof but it is not explicitly stated within Moredock that this maximum (e.g. $75) is actually calculated based on rebate percentage and purchase price.) 

In view of the above findings, the Examiner finds that there is motivation to calculate a maximum rebate and the Examiner finds that it would have been obvious to try calculating such maximum based on a rebate percentage and purchase price, e.g. under a scenario where offered purchase price might not be known at time when ad is distributed, or when sales/purchase price is allowed to vary, such as due to supply/demand and this knowledge is understood to be within the level of one of ordinary skill in the art at the time of the claimed invention and because according to MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ”) and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Furthermore, in view of the above teachings, Khandelwal in view of Moredock further teaches the following: 
automatically calculating, by the computer system, a rebate per click to credit to the purchaser in response to respective clicks on promotional material posted on a social media account of the purchaser by respective viewers, the calculation being based at least in part on the maximum rebate and a quantity of clicks required to achieve the maximum rebate (Khandelwal does teach in para. 27 that an affiliate who posts a link on their website gets a commission or payment for each click on the link. Payments can be based on a fixed amount, percentage or per click)

It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Moredock with Khandelwal and, via simple substitution of Moredock’s rebate with Khandelwal’s commission/payment, to therefore offer a rebate to purchasers based on each click on a promotion at a social media page based on the maximum rebate and quantity of clicks because according to MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have a rebate percentage be received from a merchant if the rebate percentage is easier to stipulate under a scenario where the purchase price might not be known at time when ad is distributed.

Furthermore, although Khandelwal teaches in para. [0027] that an affiliate who has a link posted on their site can be paid a commission or payment based on a fixed amount, percentage or combination thereof or per click, Khandelwal fails to expressly disclose the below recited nuanced features. However, in view of the aforementioned findings, Khandelwal in view of Moredock further teaches the following:
in response to each click indication associated with the unique trackable link of the purchaser: 
automatically determining, based at least on comparison of the logged click indications and the quantity of clicks required to achieve the maximum rebate (Khandelwal does teach in para. [0027] that an affiliate who posts a link on their website gets a commission or payment for each click on the link. Payments can be based on a fixed amount, percentage or per click), whether the maximum rebate has been reached (Moredock: Fig. 4 and para. [0046] teach receiving a maximum refund [rebate], e.g. Moredock’s $75); and
in response to determining that the maximum rebate quantity of clicks has not been reached, crediting an account of the purchaser the calculated rebate per click (Moredock, see at least Fig. 2 #270 and [0035] partial refund provided to each purchaser. Examiner notes that this crediting step is not required to occur when it is determined in the automatically determining step that the maximum rebate has been reached. See M.P.E.P. § 2111.04(II)); or
in response to determining that the maximum rebate has been reached, not crediting the account of the purchaser (Moredock, see at least [0035] teaching: “…even if the sales threshold has been met, then step 140 is repeated up to a point [e.g. max rebate has been achieved], …until a vendor decides to close the partial-refund program [not credit accounts] for a particular product…” Examiner notes that this not crediting step is not required to occur when it is determined in the automatically determining step that the maximum rebate has not been reached. See M.P.E.P. § 2111.04(II). Further, even when the maximum rebate has been reached, this step does not require performance of a step. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” The not crediting specifies what is not done, but does not limit the method by specifying what does happen).

In view of these findings, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try determining, based at least on comparison of the logged click indications of Khandelwal and the quantity of clicks required to achieve the maximum rebate (i.e. per Khandelwal/Moredock), whether the maximum rebate (e.g. $75 as described by Moredock) has been reached; and for each received click indication, in response to determining that the maximum rebate quantity of clicks has not been reached, crediting an account of the purchaser the calculated rebate per click; or in response to determining that the maximum rebate has been reached, not crediting the account of the purchaser, per technique of Moredock – i.e. providing rebate “up to a point” [e.g. max rebate has been achieved], or “until a vendor decides to close the partial-refund program” [no longer crediting accounts] e.g. with motivation of not disseminating more than the maximum, because according to MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try” and according to MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the 

Claim 6
As per claim 6, Khandelwal fails to teach: 
receiving, from the retailer, promotion creation data comprising the rebate percentage and the quantity of clicks. 

Moredock teaches in Fig. 4 and para. 46 a method of a purchaser sharing a link for a friend to buy a product and the purchaser gets a discount if 100 people buy the cell phone; Moredock discloses the purchaser can get a refund of up to $75 as a maximum; the Examiner considers the refund of $75 of Moredock to be a rebate percentage of the $299.99 price in Moredock. [0050] In this case, the 100 sales required by June 21st to be eligible for the $75 loyalty refund is the promotion creation data).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Khandelwal with the above teachings of Moredock and receive from a retailer promotion creation data of the rebate percentage and the quantity of clicks.

Claim 7
As per claim 7, Khandelwal teaches:
	charging the retailer a promotion spending amount, wherein crediting the account of the purchaser is limited based at least in part on the promotion spending amount 
(Khandelwal teaches in para. 27 that an affiliate who posts a link on their website gets a commission or payment for each click on the link. Payments can be based on a fixed amount, percentage or per click. The Examiner considers a fixed amount to be a promotion amount and Khandelwal describes payment 

Claim 8
As per claim 8, with respect to the below feature, Khandelwal discloses:
the retailer is charged the promotion spending amount at the time the rebate promotion is created (Khandelwal teaches in para. 27 that an affiliate who posts a link on their website gets a commission or payment for each click on the link. Payments can be based on a fixed amount at the time of the creation of the promotion). 


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication 20070106608 to Khandelwal in view of US Patent Publication 20120215615 to Moredock in view of US Pat. Pub. 20060026032 to Higgins.
	
Claim 2
As per claim 2, the combination of Khandelwal and Moredock  teaches the limitations upon which this claim depends. 
The above combination of Khandelwal and Moredock fails to disclose:
calculating the rebate per click comprises calculating an interpolation based on the quantity of clicks and the maximum rebate.
	Higgins discloses interpolation can be used to calculate a rebate if a value which the rebate is based on is between two numbers:
	[0046] In another embodiment, the rebate could be tied to the time on the market.  The quicker the sale, the larger the rebate.  The percentage of the total commission could start at some value and shrink over time.  For example, the percentage could be 20% of the total commission initially, but drop to 10% after three months.  Interpolation could be used to determine the percentage within the three month period.  There could be any number of thresholds in some embodiments where the percentage changes.  

At the time the invention was made, it would have been obvious for one of ordinary skill in the art to have modified the above combination of Khandelwal and Moredock with Higgins and interpolate the value of the rebate based on the quantity of clicks and the maximum rebate to arrive at a fair value as taught by Higgins (Higgins: para. 46).
	

Claim 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of US Pat. Pub. 20070106608 to Khandelwal in view of US Pat. Pub. 20120215615 to Moredock in view of US Patent Publication 2003/0220863 to Holm.
	
Claim 3
As per claim 3, the combination of Khandelwal and Moredock teaches the limitations upon which this claim depends. 
Khandelwal teaches an affiliate charging a merchant for clicks on the affiliates website. Therefore Khandelwal discloses:
crediting a purchasers account:
	
The above combination of Khandelwal and Moredock fails to disclose:
	in response to receiving the purchase indication:
creating a temporary account for the purchaser, 
requesting account confirmation from the purchaser, and 
converting the temporary account to a full account in response to receiving account confirmation from the purchaser, wherein the temporary account is configured to be credited with rebates prior to receiving the account confirmation from the purchaser.


	[0146] Settlement logic 1017 supports standard fund transfer model (buyer's account will be debited and supplier's account will be credited.) and good funds model (buyer's account will be debited and a temporary account will be credited.  Upon receiving fund availability in temporary account the supplier will be credited).  Settlement logic 1017 is implemented via issuing requests to the settlement network.  Such request can be file-based requests such as ACH or transactional request such as VISA networks.  For each request, there will be associated confirmation ID to ensure the trace ability of each transaction. 

Holm also teaches requesting account confirmation and for each request there will be an associated confirmation ID and converting the temporary account (Holm: para. 146).

Therefore, at the time the invention was made, it would have been obvious for one of ordinary skill in the art to have modified the above combination of Khandelwal and Moredock with Holm and credit the temporary account prior to receiving confirmation from the purchaser in order to avoid settlement risk as taught by Holm.

Claim 4
As per claim 4, the combination of Khandelwal and Moredock teaches the limitations upon which this claim depends. 

The above combination of Khandelwal and Moredock fails to disclose:
converting the temporary account to the full account comprises transferring, to the full account, rebates credited to the temporary account.

Holm discloses crediting a temporary account first so as to avoid settlement risk (see above description of Holm para. 146).

At the time the invention was made, it would have been obvious for one of ordinary skill in the art to have modified Khandelwal and Moredock with Holm and credit the temporary account prior to receiving confirmation from the purchaser in order to avoid settlement risk as taught by Holm.

Response to Arguments
Applicant’s arguments filed with the Reply submitted March 8, 2021 (hereinafter “Reply”) have been fully considered. 
The amendments obviate the rejections under § 101. 
The terminal disclaimer filed March 8, 2021 obviates the double-patenting rejections. 
Applicants arguments regarding the 35 USC 103 rejections of the claims have been considered but they are unpersuasive for the reasons specified in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to marginal rebates.
U.S. Pat. No. 7,398,246 B2 to Doynow (mortgage rebate transaction card account);
U.S. Pat. No. 6,609,104 B1 to Deaton et al. (accumulating and applying marginal discounts); and
Daukševičiūt et al. (LOYALTY PROGRAMMES FOR SMALL AND MEDIUM ENTERPRISES APPLIED BY THE WORLD’S SAFEST BANKS, Intelektine Ekonomika; Vilnius Iss. 4, (2011)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622